 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                    No. 2:19-cv-0708 TLN DB PS
12                        Plaintiff,
13            v.                                         ORDER
14    SKYLINE ENERGY SAVERS, INC., and
      TMI 4 U COMM LLC,
15

16                        Defendants.
17

18          Plaintiff Mark Aussieker is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Defendant

20   Skyline Energy Savers, Inc., filed an answer on June 19, 2019. (ECF No. 6.)

21          Good cause appearing, IT IS ORDERED that:

22          1. A Status (Pretrial Scheduling) Conference is set for Friday, August 23, 2019, at 10:00

23   a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

24   27 before the undersigned;

25          2. Within fourteen (14) days after plaintiff is served with this order, plaintiff shall serve

26   upon defendant TMI 4 U Comm LLC one copy of this order; within five (5) days after serving the

27   required copies on the defendant, plaintiff shall file a certificate of service indicating the date and

28   manner of service of the copies on the defendant;
                                                         1
 1          3. All parties are required to appear at the Status Conference, either by counsel or, if

 2   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

 3   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

 4   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 5   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 6   cellphone.

 7          4. Plaintiff shall file and serve a status report on or before August 9, 2019, and

 8   defendants shall file and serve status reports on or before August 16, 2019. Each party’s status

 9   report shall address all of the following matters:

10                  a.      Progress of service of process;

11                  b.      Possible joinder of additional parties;

12                  c.      Possible amendment of the pleadings;

13                  d.      Jurisdiction and venue;

14                  e.      Anticipated motions and the scheduling thereof;

15                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
16
                    g.      Future proceedings, including the setting of appropriate cut-off
17                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
18
                    h.      Modification of standard pretrial procedures specified by the rules
19                          due to the relative simplicity or complexity of the action;
20                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
21
                    j.      Whether the parties will stipulate to the magistrate judge assigned
22                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
23                          have a Settlement Conference before another magistrate judge;
24                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
25
                    l.      Any other matters that may aid in the just and expeditious
26                          disposition of this action.
27          5. Plaintiff is advised that failure to file a timely status report, or failure to appear at the

28   status conference either in person or telephonically, may result in a recommendation that this
                                                          2
 1   action be dismissed for lack of prosecution and as a sanction for failure to comply with court

 2   orders and applicable rules. See Local Rules 110 and 183; and

 3            6. Plaintiff is cautioned that Rule 4(m) of the Federal Rules of Civil Procedure provides

 4   that a defendant must be dismissed if service of the summons and complaint is not accomplished

 5   on the defendant within 90 days after the complaint was filed. 1

 6   DATED: June 20, 2019                          /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   DLB:6
     DB\orders\orders.pro se\aussieker0708.ossc
23

24

25

26

27

28   1
         However, the court may extend the time for service upon a showing a good cause.
                                                       3
